Citation Nr: 0528229	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for mechanical low back pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from February 1999 to 
September 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for mechanical low back pain was granted 
shortly after the veteran's discharge from service, in a 
January 2002 rating decision.  A 10 percent disability rating 
was assigned, reflecting pain and slight limitation of motion 
of the low back.

The veteran perfected a timely appeal as to the initial 
rating assigned, asserting that her back pain causes greater 
impairment than is reflected by a 10 percent disability 
rating.  Because the veteran has perfected an appeal as to 
the assignment of the initial rating for mechanical back pain 
following the initial award of service connection for that 
disability, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In support of her appeal, the veteran submitted copies of 
Emergency Room discharge instructions, dated in April 2002.  
The complete records from this treatment do not appear to 
have been requested, and are not of record, however.  Thus, 
prior to further review of the veteran's appeal, complete 
medical records should be obtained from the Southeast Alabama 
Emergency Medical Center.

Also in support of her appeal, the veteran presented sworn 
testimony during a June 2005 hearing before the undersigned 
Veterans Law Judge.  During the hearing, she testified that 
she goes to the Delta VA clinic for treatment and medications 
approximately every six months.  She also testified that she 
had an appointment scheduled for November 2005 during which 
X-ray studies were planned.  The claims file currently 
contains no records reflecting VA medical treatment for her 
back problems.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the hearing, the veteran testified that her back 
symptoms had worsened since the initial VA examination for 
compensation which was conducted in December 2001.  She 
stated that her back pain was limiting her daily functioning 
to a greater extent and that she had had to leave one job on 
account of her back pain.  In light of this worsening since 
2001, the Board is of the opinion that another VA examination 
should be conducted to identify her current symptomatology 
and functioning.

During the time period since the veteran's claim was 
initially evaluated, the regulatory rating schedule 
pertaining to rating diseases and injuries of the back was 
revised, effective in September 2003.  68 Fed. Reg. 51454 
(2003).  As the RO last reviewed the veteran's claim in the 
May 2003 Statement of the Case, a remand is required to allow 
the new criteria to be applied, as appropriate.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her appeal and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC for the following development:

1.  After securing the necessary release, 
the RO should obtain the complete records 
reflecting the veteran's treatment at the 
Southern Alabama Medical Center in April 
2002.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran in relation to back pain between 
September 2001 and the present for 
inclusion in the claims file.

3.  After obtaining the records requested 
above, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to evaluate the 
veteran's mechanical low back pain and 
all functional impairment arising from 
the disability.  The claims folder must 
be made available to the examiner for 
review before the examination.  Any tests 
and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  Any 
bony pathology and/or neurological 
impairment related to the low back should 
be identified.  Range of motion studies 
should be conducted.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  After the development requested above 
has been complete, the RO should again 
review the record, considering all the 
evidence reflecting the veteran's 
condition from September 2001 until the 
present, and utilizing both the older and 
newer regulatory criteria, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


